USCA11 Case: 22-10636      Date Filed: 11/28/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10636
                   Non-Argument Calendar
                   ____________________

LARRY D. SIMPSON,
                                              Plaintiff-Appellant,
versus
U.S. VETERANS ADMINISTRATION,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:21-cv-00313-JB-MU
                   ____________________
USCA11 Case: 22-10636           Date Filed: 11/28/2022       Page: 2 of 6




2                        Opinion of the Court                    22-10636


Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.
PER CURIAM:
       Larry D. Simpson, proceeding pro se, appeals the district
court’s order dismissing for lack of jurisdiction his complaint filed
pursuant to 42 U.S.C. §§ 1983, 1985, and 1986. He alleged that the
United States Department of Veterans Affairs violated his rights to
due process and equal protection by replacing him as the VA fidu-
ciary of veteran Lee Pace Ocie’s benefits. Because the district court
lacked jurisdiction to review the VA’s benefits determination, we
affirm.1
        We review de novo the district court’s dismissal of a com-
plaint for lack of subject-matter jurisdiction. See Hall v. U.S. Dep’t
of Veterans’ Affairs, 85 F.3d 532, 533 (11th Cir. 1996). The Veter-
ans’ Judicial Review Act (“VJRA”) reserves to the Secretary the dis-
cretion to “decide all questions of law and fact necessary to a deci-
sion by the Secretary under a law that affects the provision of ben-
efits by the Secretary to veterans or the dependents or survivors of
veterans.” 38 U.S.C. § 511(a). Absent limited enumerated excep-
tions, such decisions by the Secretary are not subject to judicial re-
view. See § 511(a)-(b).


1 The record below is unclear as to the veteran’s name, which is some varia-
tion of “Lee Paceocie,” “Lee Pace Ocie,” or “Ocie Lee Pace.” Because the
district court and the government refer to the veteran as “Mr. Pace,” we do
too.
USCA11 Case: 22-10636         Date Filed: 11/28/2022    Page: 3 of 6




22-10636               Opinion of the Court                         3

        We have explained that “any type of substantive benefits de-
cision itself is unquestionably shielded from judicial review by
§ 511(a)[, and] . . . the VJRA also precludes judicial review of any
decision made by the Secretary in the course of making a benefits
determination.” Smith v. United States, 7 F.4th 963, 985 (11th Cir.
2021) (quotation marks and other alterations omitted). Therefore,
any determination “by the Secretary as to eligibility, entitlement,
or the scope of benefits . . . is a decision by the Secretary under a
law that affects the provision of benefits.” Id. (quotation marks
omitted). Additionally, a plaintiff may not circumvent the VJRA’s
jurisdictional limitations by cloaking a benefits claim in constitu-
tional terms. Smith, 7 F.4th at 985-86. See also Sugrue v. Derwin-
ski, 26 F.3d 8, 11 (2d Cir. 1994) (“Although Sugrue’s complaints in-
voke provisions of the Fifth Amendment and are styled in part as
constitutional actions, the courts do not acquire jurisdiction to hear
challenges to benefits determinations merely because those chal-
lenges are cloaked in constitutional terms.”).
        The VA has broad authority with respect to appointing and
managing fiduciaries. See 38 U.S.C. § 5502(a)(1). A fiduciary re-
ceives and manages VA benefit payments on behalf of a veteran
beneficiary. See § 13.140. The VA may remove a fiduciary if it “de-
termines that fiduciary services are no longer required for a bene-
ficiary or removal is in the beneficiary’s interest.” § 13.500(a). A
beneficiary may appeal the appointment or removal of a fiduciary
to the Board of Veterans’ Appeals, and then in turn to the Court of
USCA11 Case: 22-10636         Date Filed: 11/28/2022    Page: 4 of 6




4                      Opinion of the Court                 22-10636

Veterans Appeals, the Federal Circuit, and the Supreme Court. See
§ 13.600; Hall, 85 F.3d at 534.
      The district court correctly determined that it lacked sub-
ject-matter jurisdiction over Mr. Simpson’s appeal. Mr. Simpson
argues that the district court erred by failing to address his claims
on the merits. But to reach the merits, we must first determine the
extent to which § 511(a)’s limitation on judicial review applies to
Mr. Simpson’s claims.
       The first question is whether the Secretary’s decision to re-
place a fiduciary is a benefits determination. Such a decision affects
who receives the benefit payments and is responsible for managing
those funds to make sure that they are being used to meet the ben-
eficiary’s needs. See 38 C.F.R. § 13.140(a). The allocation and man-
agement of benefits is a “quintessential benefits determination[].”
Smith, 7 F.4th at 985-86.
        Next, we must identify the “question of law and fact” by the
Secretary that was “necessary to” this benefits determination. See
§ 511(a). Here, that question was the Secretary’s determination
that it was in Mr. Pace’s best interest that Mr. Simpson be removed,
and that another individual be appointed, as Mr. Pace’s VA fiduci-
ary. See § 5502(a)(1). Accordingly, to the extent that Mr. Simpson
alleges that the Secretary’s decision to remove him as a VA fiduci-
ary was not in Mr. Pace’s best interests, the district court could not
review his allegation without second-guessing a discretionary deci-
sion by the Secretary necessary to a benefits determination, that is,
how to manage the provided benefit. See Smith, 7 F.4th at 986
USCA11 Case: 22-10636        Date Filed: 11/28/2022    Page: 5 of 6




22-10636               Opinion of the Court                       5

(“The VJRA thus serves to prevent judicial second-guessing of de-
cisions made by the Secretary in the course of making a benefits
determination.”).
        Mr. Simpson’s framing of his claims as constitutional chal-
lenges cannot circumvent § 511(a)’s limits on jurisdiction. See id.
at 985-86; Sugrue, 26 F.3d at 11. Indeed, looking to his complaint,
the primary relief sought was reversal of the Secretary’s decision
and reinstatement of his status as Mr. Pace’s VA fiduciary. As the
district court pointed out, Mr. Simpson did not allege any specific
infirmities in the VA’s fiduciary system or identify any statute or
regulation that supposedly was unconstitutional. See D.E. 11 at 9.
Consequently, the true nature of his claims was a direct challenge
to the Secretary’s benefits determination, which the district court
lacked jurisdiction to review. See § 511(a).
        We also note that Mr. Simpson attached to his complaint a
letter from Mr. Pace expressing disagreement with the VA’s re-
moval of Mr. Simpson as his fiduciary. But Mr. Pace’s disagree-
ment does nothing to manufacture jurisdiction in this case. If Mr.
Pace was unsatisfied, he had the ability to appeal the VA’s decision
himself to the Board and beyond if necessary. See 38 C.F.R.
§ 13.600; Hall, 85 F.3d at 534.
        Here, the district court did not err in dismissing Mr. Simp-
son’s complaint because it lacked subject-matter jurisdiction under
the VJRA. See § 511(a). Because the district court was without ju-
risdiction, it had no power to render a judgment on the merits. See
Stalley ex rel. United States v. Orlando Reg’l Healthcare Sys. Inc.,
USCA11 Case: 22-10636       Date Filed: 11/28/2022   Page: 6 of 6




6                     Opinion of the Court               22-10636

524 F.3d 1229, 1234-35 (11th Cir. 2008). For the reasons above, we
affirm.
      AFFIRMED.